Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-6, 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, FUJISHIRO teaches a user equipment of handling a wireless local area network (WLAN) measurement configuration, comprising: 
a storage device (fig. 2, par. 92, UE with processor and memory); and a processing circuit, coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of (fig. 2, par. 92, UE with processor and memory): establishing a connection to a base station (BS) of a cellular network (par. 111, 119, connection between the eNB and UE); 
receiving the WLAN measurement configuration on the connection from the BS (par. 119, 202, RRC signaling or dedicated RRC signaling from eNB to UE to indicate WLAN measurement command for setting a WLAN measurement or specific WLAN identifier); 
performing WLAN measurement on a WLAN according to the WLAN measurement configuration (par. 43, 119, 120, 121, 133, measurement according with threshold values from eNB, par. 202, 323-328, measurement based on the WLAN identifier); 
transmitting a first WLAN measurement result of the WLAN measurement on the connection to the BS according to the WLAN measurement configuration (par. 315, 333, UE transmitting the RRC message to the eNB to report W-RLF); 
receiving a cellular-WLAN aggregation (CWA) configuration on the connection from the BS (par. 334, 335, eNB transmits information to configure the cellular/WLAN aggregation); 
communicating a plurality of packets with the WLAN according to the CWA configuration (par. 337, 338, transmitting downlink according to aggregation); 
keeping the WLAN measurement configuration without requiring an instruction from the BS, if detecting that a connection failure on the WLAN occurs (par. 323-328, keeping WLAN measurement before timer expired indicating the WLAN measurement configuration is maintained); and 
releasing the WLAN measurement configuration (par. 334, 335, notifying the release of the data bearer for the WLAN to the UE, which the UE releasing measurement on WLAN frequency 1; par. 53, 303, 308, the aggregation of cellular/WLAN aggregation is not able to perform and only switch only cellular communication which is a result as indicated by par. 334 of radio link failure of the WLAN, which the assistance information including WLAN identifier is discard by the  UE as in par. 120, 121, which would releasing the WLAN measurement configuration);
(par. 127, 303, 309, switching to WLAN based on connection failure or when RSRPmeas<Thresh.sub.ServingOffloadWLAN).
detecting the WLAN, after detecting that the connection failure on the WLAN occurs (par. 330, 340, 334, after RLF of WLAN, the WLAN is recovered, sending the W-RLF report to eNB); and
transmitting a second WLAN measurement result on the connection to the BS according to the WLAN measurement configuration, after detecting the WLAN (par. 330, 340, after RLF, the WLAN is recovered, sending the W-RLF report to eNB);
wherein the communication device is a user equipment (fig. 2, par. 92, UE with processor and memory).

3GPP TS 36.331 teaches releasing the WLAN measurement configuration, if detecting that a connection failure on the cellular network occurs (section 5.3.7.2, 5.3.12, upon detecting failure to cellular network, prior to reconnection, several configurations are released).

LU et al. (US 20160353512) teaches releasing the measurement configuration without requiring the instruction from the BS, if detecting that a connection failure on the cellular network occurs (par. 62, If a link failure occurs in the terminal… the terminal needs to remove a record to which MeasId2 corresponds from the measurement identity list in the measurement configuration variable). 

(par. 40, If the triggerType is set to periodical at decisional step 504, then the UE 106 removes this measId from the measIdList within VarMeasConfig at step 506. Otherwise, execution proceeds to decisional step 508. If a PreserveMeasSubframePatternNeigh is not included, then, at step 510, the UE 106 releases MeasSubframePatternConfigNeigh if configured in the measObject for the target primary frequency, for the source primary frequency or for any EUTRA frequency).
However, the prior art of record fail to make obvious the claim as a whole. 

Regarding claim 12, FUJISHIRO teaches a user equipment of handling a wireless local area network (WLAN) measurement configuration (fig. 2, par. 92, UE with processor and memory), comprising: 
a storage device (fig. 2, par. 92, UE with processor and memory); and a processing circuit, coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of (fig. 2, par. 92, UE with processor and memory): 
establishing a connection to a base station (BS) of a cellular network (par. 111, 119, connection between the eNB and UE); 
receiving the WLAN measurement configuration on the connection from the BS (par. 119, 202, RRC signaling or dedicated RRC signaling from eNB to UE to indicate WLAN measurement command for setting a WLAN measurement or specific WLAN identifier); 
performing WLAN measurement on a WLAN according to the WLAN measurement configuration (par. 43, 119, 120, 121, 133, measurement according with threshold values from eNB, par. 202, 323-328, measurement based on the WLAN identifier); 
transmitting a first WLAN measurement result of the WLAN measurement on the connection to the BS according to the WLAN measurement configuration (par. 315, 333, UE transmitting the RRC message to the eNB to report W-RLF); 
receiving a cellular-WLAN aggregation (CWA) configuration on the connection from the BS (par. 334, 335, eNB transmits information to configure the cellular/WLAN aggregation); 
communicating a plurality of packets with the WLAN according to the CWA configuration (par. 337, 338, transmitting downlink according to aggregation); 
releasing the WLAN measurement configuration without requiring an instruction from the BS, if detecting that a connection failure on the WLAN occurs (par. 323-328, 335, release WLAN bearer when radio link failure, which the assistance information, including the threshold and WLAN identifier, being discard or release when radio link failure as indicated in par. 120, 121, 303, 319, 320); and 
switching to the WLAN configuration, when detecting a connection failure on the cellular network (par. 127, 303, 309, switching to WLAN based on connection failure or when RSRPmeas<Thresh.sub.ServingOffloadWLAN); and 
(par. 184, 186, 360, transmitting switching notification to the eNB to indicate switching the connection to other WLAN);
wherein the communication device is a user equipment (fig. 2, par. 92, UE with processor and memory).

3GPP TS 36.331 teaches releasing the WLAN measurement configuration, if detecting that a connection failure on the cellular network occurs (section 5.3.7.2, 5.3.12, upon detecting failure to cellular network, prior to reconnection, several configurations are released).

LU et al. (US 20160353512) teaches releasing the measurement configuration without requiring the instruction from the BS, if detecting that a connection failure on the cellular network occurs (par. 62, If a link failure occurs in the terminal… the terminal needs to remove a record to which MeasId2 corresponds from the measurement identity list in the measurement configuration variable). 

SUZUKI et al. (US 20130039338) teaches releasing the measurement configuration without requiring the instruction from the BS (par. 40, If the triggerType is set to periodical at decisional step 504, then the UE 106 removes this measId from the measIdList within VarMeasConfig at step 506. Otherwise, execution proceeds to decisional step 508. If a PreserveMeasSubframePatternNeigh is not included, then, at step 510, the UE 106 releases MeasSubframePatternConfigNeigh if configured in the measObject for the target primary frequency, for the source primary frequency or for any EUTRA frequency).

However, the prior art of record fail to make obvious the claim as a whole. 


Regarding claim 14, FUJISHIRO teaches a user equipment of handling a wireless local area network (WLAN) measurement configuration (fig. 2, par. 92, UE with processor and memory), comprising: 
a storage device (fig. 2, par. 92, UE with processor and memory); and a processing circuit, coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of (fig. 2, par. 92, UE with processor and memory): 
establishing a connection to a base station (BS) of a cellular network (par. 111, 119, connection between the eNB and UE);
 receiving the WLAN measurement configuration on the connection from the BS (par. 119, 202, RRC signaling or dedicated RRC signaling from eNB to UE to indicate WLAN measurement command for setting a WLAN measurement or specific WLAN identifier); 
performing WLAN measurement on a WLAN according to the WLAN measurement configuration (par. 43, 119, 120, 121, 133, measurement according with threshold values from eNB, par. 202, 323-328, measurement based on the WLAN identifier); 
transmitting a first WLAN measurement result of the WLAN measurement to the BS on the connection according to the WLAN measurement configuration (par. 315, 333, UE transmitting the RRC message to the eNB to report W-RLF); 
receiving a cellular-WLAN aggregation (CWA) configuration on the connection from the BS (par. 334, 335, eNB transmits information to configure the cellular/WLAN aggregation); 
communicating a plurality of packets with the WLAN according to the CWA configuration (par. 337, 338, transmitting downlink according to aggregation); 
keeping the WLAN measurement configuration, if detecting that a connection failure on the WLAN occurs (par. 323-328, keeping WLAN measurement before timer expired indicating the WLAN measurement configuration is maintained); and 
keeping the WLAN measurement configuration, based on the condition of the cellular network (par. 120, 121, 123); 
wherein the WLAN measurement configuration comprises at least one of an identifier of the WLAN, a channel number, band information, a measurement or reporting metric, a measurement method and a reporting configuration (par. 120, 201, 202, setting a WLAN measurement or specific WLAN identifier);
wherein the communication device is a user equipment (fig. 2, par. 92, UE with processor and memory).

(par. 95, 97, UE detecting the connection is bad for eNB1 or first cellular network, the UE sends handover request including the AP and offloading bearers, the UE still keeping the connection and bearer with the associated AP as indicted by AP is still configured with the eNB1, and any packet from UE to AP would send to the eNB1, which including the measuring of the AP as indicated by par. 85).

WU (20120009918) teaches keeping the measurement configuration without requiring the instruction from the BS, if detecting the connection failure on the cellular network occurs (par. 50, the mobile device fails in its attempt to register with the new mobile cellular network in block 812… Because the mobile device did not successfully register with the new mobile cellular network, it did not modify the performance measurement configuration).

However, the prior art of record fail to make obvious the claim as a whole. 

The claims 2-6, 8-11, 13 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        04/24/2021